Citation Nr: 1204570	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional right elbow disability from treatment received in October 2001 with subsequent follow-up care at the Milwaukee, Wisconsin, VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for compensation under 38 U.S.C. § 1151 for additional right elbow disability from treatment received in October 2001 with subsequent follow-up care at the Milwaukee, Wisconsin VAMC.

The claim was denied in a November 2007 Board decision, which was subsequently vacated in a March 2010 memorandum decision of the United States Court of Appeals for Veterans Claims (Court), which remanded the case to the Board for further evidentiary development and adjudication consistent with the Court's decision.  In November 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for development that included a VA examination and medical opinion addressing the questions raised by the § 1151 claim in the context of a review of the relevant clinical history contained in the Veteran's claims file.  Thereafter, the § 1151 claim was denied in a November 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in January 2012 and the Veteran now continues his appeal.

For the reasons that will be further discussed below, the appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

In March 2010, the Court vacated and remanded the prior Board decision of November 2007 for predicating its denial of the Veteran's § 1151 claim on the February 2003 examination and opinion of a VA physician, which were deemed to be inadequate because there was no express indication in the examination report that the examiner had reviewed the Veteran's claims file and pertinent clinical history in conjunction with the examination.  

Pursuant to the March 2010 Court vacatur and remand, the Board remanded the case to the RO for an addendum opinion to the February 2003 examination report, in which the opining examiner would expressly note that the opinion was predicated upon a full review of the Veteran's claims file.  In the alternative, if the February 2003 examiner was unavailable to provide an addendum opinion, the Veteran was to be examined by the appropriate medical specialist, who would then present an opinion addressing the § 1151 claim in the context of a review of the Veteran's claims file and pertinent clinical history.  Review of the claims file reflects that VA outpatient treatment records dated from January 2006 to December 2010 were obtained and associated with the claims file.  Also associated with the file is a single-paragraph opinion addressing the § 1151 claim, dated February 8, 2011, which was conducted by a different VA physician (Dr. J.B.) than the one who presented the February 2003 report, and which apparently references a larger and more detailed examination report and opinion.  The February 2011 opinion states:

This is a medical opinion regarding the compensation and pension [examination] I performed on this veteran approximately 2 weeks ago.  Please see my previous dictation for full details.  The C-file has now become available and I did review the C-file.  The C-file confirms my original opinion.  It is less likely than not that the veteran experiences any addition [sic] right elbow disability as a result of the treatments rendered in October 2001 and follow-up care.  Again, the veteran sustained a radial hip [emphasis added] fracture that was treated with immobilization.  The fracture has gone on to heal.  This type of fracture does not need surgical treatment, but only needs a period of immobilization to heal.  I do not find any carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on part of the treating physicians.

After reviewing the Veteran's claims file, however, the Board is unable to find the prior examination report and opinion referenced by Dr. J.B. in the above opinion excerpt.  The referenced opinion is not contained in the collection of outpatient reports dated 2006 - 2010 that is of record, nor were any of these outpatient records produced by Dr. J.B.  The Board also observes that the February 8, 2011 opinion was associated with the Veteran's claims file with a handwritten note attached to its face stating "Found misfiled in another vet's file. 10/4/11 M.M."  

The Board notes the obvious relevance of the examination report referenced in the February 2011 addendum opinion, which was reportedly conducted in January 2011.  A review of electronic documents associated with the Veteran's claim on the Virtual VA database failed to produce a copy of the missing examination report.  The Board notes that there are indications that this primary examination report may have gotten misplaced from the Veteran's claims file.  In view of the extreme importance that the Court places on strict adherence to proper procedure in the evidentiary development of the present claim, and to ensure completeness of the record, the Board finds it regrettably necessary to postpone its adjudication of the appeal so that the case may be remanded once again so that the absent examination report referenced in the February 2011 opinion may be located, obtained, and associated with the evidence.  [See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990): VA's statutory duty to assist a claimant in developing facts pertinent to his claim encompasses searching for records in the possession of VA.]  In the event that the absent examination report is unobtainable, arrangements should be undertaken to provide the Veteran with a new VA examination, preferably conducted by the same VA physician, Dr. J.B., who presented the February 2011 addendum opinion.  

The VA physician, Dr. J.B., should also be requested to provide an addendum to his February 2011 opinion quoted above, so as to provide an explanation, clarification, or correction as to why he characterized the Veteran's fracture injury in October 2001 as a radial hip fracture, and why this is relevant to his claim for § 1151 compensation for a right elbow disability.  (In this regard, the Board notes that the October 2001 VA treatment records and subsequent follow-up reports indicate treatment for a non-displaced right radial head fracture of his right upper extremity, and do not indicate any involvement of his right hip.)  Dr. J.B. should also be asked to provide an opinion as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without the Veteran's informed consent.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should conduct an internal search to obtain the absent VA medical examination report and opinion referenced by the VA physician, Dr. J.B., in his single-paragraph opinion dated February 8, 2011.

If this examination report is obtained, Dr. J.B. should be asked to provide an addendum to February 2011 opinion that explains, clarifies, or corrects the record with regard to his characterization in this opinion of the Veteran's fracture injury in October 2001 as a radial hip fracture, and why this is relevant to his claim for § 1151 compensation for a right elbow disability, in view of the fact that the October 2001 VA treatment records and subsequent follow-up reports indicate treatment for a non-displaced right radial head fracture of his right upper extremity, and do not indicate any involvement of his right hip.

He should also be asked to address whether it is at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without the Veteran's informed consent.

2.  If the aforementioned examination report, or any other evidence deemed relevant to the appeal, is unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why it could not be obtained.  

The RO should then schedule the Veteran for a new medical examination, to be conducted by Dr. J.B. or, in the event of his unavailability, by an appropriate specialist, to address the following questions:

(a.)  Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran sustained a permanent additional right elbow disability as a result of treatment in October 2001 (and in subsequent follow-up treatment) at the Milwaukee VAMC for a right radial head fracture of his right upper extremity?

(b.)  If so, then is it at least as likely as not (i.e., 50 percent or greater likelihood) that such additional disability was a reasonably foreseeable consequence of such treatment?

(c.)  If so, then is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on part of the treating physicians involved? and

Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without the Veteran's informed consent?

A complete rationale must be provided for any opinion provided.

3.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  Then, the pending claim of entitlement to compensation under 38 U.S.C. § 1151 for additional right elbow disability from treatment received in October 2001 with subsequent follow-up care at the Milwaukee, Wisconsin VAMC should be readjudicated.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

